DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11336952 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 2, 10 and 17 of the current application are included in claims 1-20 of the U.S. Patent No. 11336952 with obvious wording variations.
As an example, claim 2 of the current application are compared with claim 1 of U.S. Patent No. 11336952 in the following table:
Claim 2 of the current application 
Claim 1 of U.S. Patent No. 11336952 
2.  A method for capturing video content for processing, the method comprising: 
capturing video content presented on a display screen of a primary device by use of a camera contained in a mobile device; 
detecting boundaries of a television screen in the captured video content; 
based on detecting the boundaries of the television screen in the captured video content, overlaying an outline of the television screen on an image of the captured video content on a display screen of the mobile device; 
cropping the captured video content to the boundaries of the television screen; and generating video fingerprints of the cropped video content on the mobile device for transmission to a search function. 
1. A method for capturing video content for processing, the method comprising:
capturing video content presented on a display screen of a primary device by use of a camera contained in a secondary device;
separating the captured video content from boundaries of the display screen by an analysis application running on the secondary device that determines a quadrilateral shape of the captured video content;
based on determining the quadrilateral shape, overlaying an outline of a quadrilateral on an image of the captured video content on a display screen of the secondary device;
cropping the captured video content to boundaries of the quadrilateral shape of the captured video content;
after cropping the video content, warping the cropped video content to an upright rectangle that adjusts the video content for perspective distortion due to a viewing angle of the camera relative to the display screen of the primary device, wherein a first perspective of the quadrilateral shape is different than a second perspective of the upright rectangle; and
generating video fingerprints of the warped video content by a fingerprint application on the secondary device for transmission to a search function.


As disclosed above, for example, claim 2 of the current application are broader version of claims 1 U.S. Patent No. 11336952 with obvious wording variations.

As disclosed above, for example, claims 10 and 17 of the current application are broader version of claims 1 and 16 U.S. Patent No. 11336952 with obvious wording variations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422